JONES, J.
Plaintiff in error was convicted at the April term, 1910, of the common pleas court of the crime of arson.
The main point relied on for reversal of the judgment be-' low is that evidence was allowed to be offered by the state of alleged suspicious and incriminating conduct of the defendant before the corpus delicti was established.
It is true, as a general rule, that the corpus delicti must be pro.ven in a criminal case before any evidence is offered as to the guilt of the accused.
But this rule has its exceptions as all rules have, and we think this case furnishes one of them.
There is no 'question about the burning of the property. The same evidence which shows 3, criminal agency as to the fire also shows the guilt of the accused and in such case the evidence may be offered at the same time. State v. Davis, 48 Kan. 1 [28 Pac. Rep. 1092]; State v. Potter, 52 Vt. 33; Best, Evidence See. 442.
The burning being admitted, the second element in 'the. crime of arson, that of criminal agency, remained to be proven, *418This was proven to the satisfaction of the jury by the same evidence which fastened the crime upon Kohn — namely, his conduct and statements before and after the tire, which were not only suspicious and reprehensible, but wholly inconsistent with any theory other than his guilty knowledge of and criminal connection with the origin of the fire.
We think, therefore, that the corpus delicti was properly proven and that the record shows no error prejudicial to plaintiff.
It is contended ivith force and ability that the testimony of witness Hazel Helvey as to a conversation had with one Levison was inadmissible. No exception was taken to its admission and hence we do not feel called upon to determine its competency.
We find no error in the record and the judgment below is affirmed.
Smith and Swing, JJ'., concur.